DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8-11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osawa et al. (U.S. Publication No. 2015/0133226).
Osawa et al. discloses a device capable of use as a surgical instrument comprising: a shaft (32) having a proximal end, a distal end, a longitudinal axis, and a central lumen (42) extending therethrough; and a tapered head (14, Fig 2, shows the tapering) at the distal end, said tapered head comprising: a plurality of longitudinal channels (18) and a plurality of threaded sections (16), the plurality of longitudinal channels and the plurality of threaded sections being circumferentially spaced around an outer surface (Figure 3); and a plurality of lateral lumens (46), each lateral lumen having a first end and a second end, wherein the first end and the second end of each lateral lumen lies within one of the plurality of longitudinal channels (Figure 2, 3).
Regarding claim 2, the plurality of threaded sections comprises threads having a shape configured to cut bone, tissue, or both (the thread is considered capable of cutting bone, tissue, or both).
Regarding claim 6, each of the plurality of lateral lumens extends perpendicular to the longitudinal axis. The lumens (46) are circular and thus there is an axis of which it extends perpendicular to the longitudinal axis.
Regarding claim 8, Osawa et al. discloses a device capable of use as a surgical instrument comprising: a shaft (32) having a proximal end, a distal end, and a longitudinal axis; a tapered head (14, Fig 2, shows the tapering) at the distal end configured to cut bone, tissue, or both (considered capable), said tapered head comprising: a plurality of longitudinal (18) channels and a plurality of threaded sections (16) circumferentially spaced around an outer surface (Figure 3), said plurality of longitudinal channels forming a plurality of sharpened flutes configured to cut bone, tissue, or both (paragraph 48, the threads 16 are for cutting and thus the edge of the threads cut which border the channels 18 and thus form a cutting flute); and a plurality of lateral lumens (46) configured to provide sizing information (it is considered that the lumens 46 can provide sizing information if the distance of the lumen from the distal end is known).
Regarding claim 9, the instrument further comprising: a circumferential extension (30) near the proximal end.
Regarding claim 10, each lateral lumen (46) has a first end and a second end, and wherein the first end and the second end of each lateral lumen lies within one of the plurality of longitudinal channels (Figure 3).
Regarding claim 11, the plurality of threaded sections (16) comprise threads having a shape configured to cut bone, tissue, or both. The threads are considered capable of cutting bone
Regarding claim 14, each of the plurality of lateral lumens extends perpendicular to the longitudinal axis. The lumens (46) are circular and thus there is an axis of which it extends perpendicular to the longitudinal axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (U.S. Publication No. 2015/0133226).
Osawa et al. discloses the claimed invention except for the thread angle being between 50-75 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made construct the device of Osawa et al. with a thread angle of about 50-75 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Allowable Subject Matter
Claims 15-20 are allowed.
Claims 4, 5, 7, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose a surgical instrument having a shaft, a tapered head with a plurality of longitudinal channels and a plurality of threaded sections, a plurality of lumens fully within the longitudinal channels such that there are a plurality of radiopaque pegs within the lumens.
The tapered having a first sloped sidewall intersecting with a second sloped side wall to form an enlarged diameter proximal section, the angles of the first and second side walls forming first and second angles with the longitudinal axis of the device. 
The plurality of lumens comprise a first set of lumens and a second set of lumens arranged about 90 degrees from each other. 
The prior art alone or in combination fails to disclose a method of performing spinal surgery by inserting a guidewire, inserting a combined rasp and tap over the guidewire to distract and decorticate a spinous process, the rasp and tap instrument having a shaft, a tapered head, a plurality of channels and threaded sections, with a plurality of lumens to provide sizing information. Rotating the instrument to cut bone, and viewing the lumens under fluoroscopy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775